QUESTIONS:
1. Can the expiration date for the licenses of all registered nurses and licensed practical nurses in Florida be legally extended from December 31, 1973, to March 31, 1974?
2. Would an extension of this expiration date result in automatic suspension of the licenses of all registered and practical nurses after January 31 and place nurses in jeopardy of practicing illegally after this date?
SUMMARY: The expiration date for the licenses of all registered nurses and licensed practical nurses in Florida has been legally extended from December 31, 1973, to March 31, 1974, pursuant to Ch. 73-97, Laws of Florida. Nurses who have not renewed their licenses by January 31, 1974, are in no danger of practicing illegally as the automatic suspension provision of s. 464.151(1)(b), F.S., is not operative until after the final date of the amended grace period, April 30, 1974.
AS TO QUESTION 1:
As noted in your letter, s. 464.151(1)(a), F.S., designates January 1 as the deadline for renewal of licenses of all registered and practical nurses within the state. A certificate of renewal is then issued which is valid for a one-year period beginning on January 1 and ending December 31 of the same year. However, the Department of Professional and Occupational Regulation — to which the State Board of Nursing was transferred pursuant to the Governmental Reorganization Act, s. 20.30(9)(j), F.S. — The Bureau of Records Administration of that department and the Board of Nursing have agreed by appropriate official action to extend the expiration date for all current licenses from December 31, 1973, to March 31, 1974.
The aforementioned agreement between the Department of Professional and Occupational Regulation, the Bureau of Records Administration, and the Nursing Board effectively extended the expiration date for renewal of licenses pursuant to Ch. 73-97, Laws of Florida, which amended s. 20.30(5), id., by giving to the head of the department the authority to assign to the Bureau of Records Administration the responsibility of establishing renewal and delinquency periods different from those mandated by s. 464.151(1)(a), id., with the concurrence of the Nursing Board. Since Ch. 73-97 is the latest expression of legislative intent on the subject and demonstrates a clear legislative purpose of vesting in the department the authority to establish uniform license forms for all boards and the establishment of renewal and delinquency periods with the concurrence of the affected boards and commissions under its jurisdiction, I am of the opinion that the extended renewal period and the establishment of new renewal periods by the department with the concurrence of the Nursing Board as authorized by the statute is valid.
AS TO QUESTION 2:
Chapter 73-97, id., has impliedly modified the suspension and delinquency provisions contained at s. 464.151(1)(b), id., by authorizing the department, in accordance with an administrative order of the department which is concurred in by the board, to change licensing renewal and delinquency periods. Accordingly, the renewal date for licenses has been changed to March 31, 1974. The automatic suspension provision of s. 464.151(1)(b), id., is also modified to reflect the thirty-day grace period as mandated by the legislature. Nurses are, therefore, in no danger of practicing illegally until the final day of the grace period, April 30, 1974.